                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


MARK FUNK, as Administrator of
Dorothy Funk, deceased; and
MARK FUNK and ALAN FUNK,
heirs at law of Dorothy Funk,
              Plaintiffs,

       vs.                                No. 17-1099-JTM

PINNACLE HEALTH FACILITIES
XXXII, LP, d/b/a CLEARWATER
NURSING & REHAB
             Defendant.


                            MEMORANDUM AND ORDER


       This matter is before the court on two motions filed by plaintiffs seeking leave to

amend their response (Dkt. 105) to defendant’s motion for summary judgment. In each

case, the motion to amend seeks to provide additional case citations as grounds for

denying summary judgment.

       D.Kan.R. 7.1 governs the means by which parties may bring supplemental

authorities to the attention of the court. “If pertinent and significant authorities come to

a party’s attention after the party’s final brief has been filed,” the Rule provides that the

proper course is not to seek leave to amend but to “advise the court clerk by letter filed

on the CM/ECF system, with a copy to all other parties, setting forth the citations.”
      Accordingly, the plaintiffs’ motions to amend (Dkt. 111, 115) are denied. Plaintiffs

may submit a notice compliant with Rule 7.1, which provides specific guidance as to

content, and Pinnacle may file a response within five days.

      IT IS SO ORDERED this 13th day of November, 2018.




                                        /s/J. Tomas Marten
                                        J. Thomas Marten, Judge




                                           2
